PER CURIAM.
We find no merit in the three points raised by the appellant/husband in his appeal and therefore affirm them. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980). As to the wife’s cross appeal, we agree with the point raised and reverse. Appellee/wife contends that the trial court erred in failing to award the exclusive use and possession of the marital home to her until the children reach majority. Because both parties agree that the trial court’s final judgment should have awarded exclusive use and possession of the marital home to the wife until the children reach their majority, or the wife remarries, we reverse and remand the cause to the trial court with directions that the final judgment be modified by the entry of such award. In view of our remand in this regard, the lower court may, in its discretion, wish to revisit that portion of the final judgment directing both parties to be responsible for one-half the payments of the mortgage, taxes and insurance applicable to the marital home, and determine from its review of all the financial resources of both parties, whether the wife alone should be so responsible.
REVERSED and REMANDED for further consistent proceedings.
ERVIN, LARRY G. SMITH and SHIVERS, JJ., concur.